DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claims 5, 6, 10, 11, 14, 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more non-elected inventions/ species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11 September 2020.

Drawings
The drawings were received on 04 January 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-9, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US 2002/0186511) in view of Kishi et al. (US 2001/0043441).
As per claims 1-4 and 7-9, Tsuda et al. (US 2002/0186511) teach a disk device (see FIGS. 29 and 30, for instance) comprising a magnetic disk (2) having a data recording region; a plurality of heads (each 140) configured to read and write information from and onto the magnetic disk (see paragraph [0072], for instance); and a plurality of arms (each 110) supporting the heads (as shown in FIG. 29, for instance), the arms being rotatable to move the heads to a desired data recording position above or below the magnetic disk (as shown in FIGS. 29 and 30, for instance), wherein each of the arms comprises an overlapping region that overlaps the data recording region of the magnetic disk in a thickness direction of the magnetic disk (as shown in FIGS. 29 and 30, for instance), and wherein the overlapping region of each arm (110f, see FIG. 13, for instance) comprises a first area (162, see FIGS. 13 and 15, for instance), which overlaps the data recording region of the magnetic disk in the thickness direction of the magnetic disk (as shown in FIG. 30 relative to FIG. 13, for instance, i.e., the first area corresponds to a distal inner radial disk area of the arm), and a second area (adjacent 162), which does not overlap the data recording region of the magnetic disk in the thickness direction of the magnetic disk (as shown in FIG. 30 relative to FIG. 13, for instance, i.e., the second area corresponds to an outer radial disk area of the arm), the as per claim 1]; wherein the overlapping region of each arm (110f, see FIG. 13, for instance) further comprises a third area (i.e., the step between the first and second areas, as shown in FIG. 15, for instance) between the first area and the second area (as shown in FIG. 15, for instance) [as per claim 2]; wherein the thickness of the first area is constant (as shown in FIG. 15, for instance) [as per claim 3]; wherein the third area includes a wall having a surface that is substantially perpendicular to a surface of the arm (as shown in FIG. 15, for instance) [as per claim 4]; wherein the arm has a normal thickness portion and a thinned portion at the overlapping region (as shown in FIG. 15 relative to FIG 30, for instance) [as per claim 7]; wherein the thickness of the thinned portion is constant (as shown in FIG. 15, for instance) [as per claim 8]; and wherein the arm has a thickness transition area that includes a wall having a surface that is substantially perpendicular to a surface of the arm (as shown in FIG. 15, for instance) [as per claim 9].
As per claims 12 and 13, Tsuda et al. (US 2002/0186511) teach a disk device (see FIGS. 29 and 30, for instance) comprising a magnetic disk (2) having a data recording region; a plurality of heads (each 140) configured to read and write information from and onto the magnetic disk (see paragraph [0072], for instance); and a plurality of arms (each 110) supporting the heads (as shown in FIG. 29, for instance), the arms being rotatable to move the heads to a desired data recording position above or below the magnetic disk (as shown in FIGS. 29 and 30, for instance), wherein each of the arms comprises an overlapping region that overlaps the magnetic disk in a thickness direction of the magnetic disk (as shown in FIGS. 29 and 30, for instance), the as per claim 12]; wherein the wall is substantially perpendicular with respect to the surfaces of the first and second areas (as shown in FIG. 15, for instance) [as per claim 13].
As per claims 17 and 18, Tsuda et al. (US 2002/0186511) teach a disk device (see FIGS. 29 and 30, for instance) comprising a first magnetic disk (one 2) having a first data recording region; a second magnetic disk (another 2) having a second data recording region; a first head (one 140 adjacent the first magnetic disk) configured to read and write information from and onto the first magnetic disk (see paragraph [0072], for instance); a second head (another 140 adjacent the second magnetic disk) configured to read and write information from and onto the second magnetic disk (see paragraph [0072], for instance); and an arm (one 110) supporting the first and second heads at a first end of the arm (as shown in FIG. 29, for instance), the arm being rotatable about a second end of the arm to move the first and second heads to a desired data recording position above or below the first and second magnetic disks (as shown in FIGS. 29 and 30, for instance), wherein the arm has a first region (162) between the first and second ends of the arm (as shown in FIGS. 13 and 15, for instance), that overlaps the first and second data recording regions in a thickness direction of the magnetic disks (as shown in FIG. 30 relative to FIG. 13, for instance, i.e., the first region corresponds to a distal inner radial disk region of the arm), and a thickness of a second region of the arm between the first and second ends of the arm is larger than a thickness of the first region of the arm (as shown in FIG. 15, for instance) as per claim 17]; wherein the thickness of the first region is constant (as shown in FIG. 15, for instance)) [as per claim 18].
Tsuda et al. (US 2002/0186511), however, remain silent as to the disk(s) having “a data non-recording region, and [the] data recording region [being] inside the data non-recording region” as per claims 1-4, 7-9, 12, 13, 17 and 18, the “overlapping region… overlaps the data recording region… when the heads are at [a] parked position” as per claims 1-4 and 7-9, the “first area… overlaps the data recording region… when the heads are at the parked position,” and the “second area… does not overlap the data recording region… when the heads are at the parked position” as per claims 1-4 and 7-9, the “overlapping region… overlaps the magnetic disk when the heads are at the parked position” as per claims 12 and 13, and the “first region… overlaps the first and second data recording regions… at the parked position” as per claims 17 and 18.
Kishi et al. (US 2001/0043441) teach that a magnetic disk (13) having a data non-recording region (16, see paragraph [0029], for instance) and a data recording region (between 15 and 16) inside the data non-recording region (as shown in FIG. 6, for instance), wherein an overlapping region of an arm (20) overlaps the data recording region of the magnetic disk when a head (28) is at a parked position (as shown in FIG. 10, for instance), wherein a distal inner radial disk area/region of the arm overlaps the data recording region when the heads are at the parked position (as shown in FIG. 10, for instance) and an outer radial disk area/region of the arm does not overlap the data recording region when the heads are at the parked position (as shown in FIG. 10, for instance), is a notoriously old and well known head parking arrangement.  It would have 
One of ordinary skill in the art would have been motivated to have had the disk(s) of Tsuda et al. (US 2002/0186511) have a data non-recording region with the data recording region being inside the data non-recording region, as taught/suggested by Kishi et al. (US 2001/0043441), and the overlapping region of Tsuda et al. (US 2002/0186511) overlap the data recording region when the heads are at a parked position, the first area (i.e., distal inner radial disk area of the arm) overlap the data recording region when the heads are at the parked position, the second area (i.e., outer radial disk area of the arm) not overlap the data recording region when the heads are at the parked position, the overlapping region overlap the magnetic disk when the heads are at the parked position, and the first region (i.e., distal inner radial disk region of the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. (US 2002/0186511) in view of Kishi et al. (US 2001/0043441) as applied to claim 12 above, and further in view of Cheng et al. (US 7,440,234).
Tsuda et al. (US 2002/0186511) in view of Kishi et al. (US 2001/0043441) teach/suggest the disk device as detailed in paragraph 5, supra.  Tsuda et al. (US 2002/0186511), however, remain silent as to “wherein the wall forms a surface that extends radially around a center axis of the magnetic disk when the heads are at the parked position.”
Cheng et al. (US 7,440,234) teach that an arm (44a) having a wall (adjacent 98) forming a surface that extends radially around a center axis (34) of a magnetic disk (20)  (as shown in FIG. 2 relative to FIG. 1, for instance) when heads (54a-d) are at a parked position is a notoriously old and well known arm configuration.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the wall of Tsuda et al. (US 2002/0186511) form a surface that extends radially around a center axis of the magnetic disk as taught/suggested by Cheng et al. (US 7,440,234).  The rationale is as follows:
.

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
With respect to claims 1 and 17, the applicant argues that “none of the cited references teach a configuration of a disk device in which head-support arms have regions that overlap a data recording region of a magnetic disk ‘when the heads are at the parked position’” because “the standby position is reached when the arm 20 climbs up the outer slant 57 shown in Figures 7-10” in Kishi et al. (US 2001/0043441).  This argument, however, is not found to be persuasive for the following:
While entrance 59 is a preferred standby position in Kishi et al. (US 2001/0043441), any position along passage 58 may be considered a parked position since head 28 cannot interact with magnetic disk 13 when lifted away from magnetic disk 13 on passage 58.  Moreover, as stated in paragraph [0050] of Kishi et al. (US 2001/0043441), “when the swinging arm 20 involuntarily swings in response to a hard impact acting on the HDD 51, the load bar 22 is reliably prevented from falling off from 
With respect to claims 1 and 17, the applicant also asserts that “selective thinning of the arm region is not taught or disclosed in, or suggested by, any of the cited references.”  This argument, however, is not found to be persuasive as Tsuda et al. (US 2002/0186511) teach selective thinning of the arm region.  See FIG. 15, for instance.
With respect to claim 12, the applicant argues that “the region that overlaps the magnetic disk to be ‘divided into first and second areas of different thicknesses by a wall that connects a surface of the first area and a surface of the second area’… is not taught or disclosed in, or suggested by, any of the cited references.”  This argument, however, is not found to be persuasive as Tsuda et al. (US 2002/0186511) teach a region that overlaps disk divided into first and second areas of different thicknesses by a wall that connects a surface of the first area and a surface of the second area.  See FIG. 15, for instance.
With respect to claim 12, the applicant also asserts that the “examiner relies on Tsuda for reduced thickness regions of the arm but these regions disclosed in Tsuda do not overlap the magnetic disk when the heads are in the parked position.”  This argument, however, is not found to be persuasive as Tsuda et al. (US 2002/0186511) in view of Kishi et al. (US 2001/0043441) has been relied upon by the examiner for this feature.  See paragraph 5, supra.
With respect to claim 15, the applicant argues that “nothing in the cited references… teaches or suggests” “the wall, which connects surfaces of the first and second areas that make up the overlapping region, forms a surface that extends radially 
With respect to claim 15, the applicant also asserts that “nothing in the cited references… teaches or suggests” that “this surface has a radius of curvature about the center axis of the magnetic disk that is equal to R3.”  This argument, however, is not found to be persuasive as the claims do not set forth that “this surface has a radius of curvature about the center axis of the magnetic disk that is equal to R3.”  See 37 CFR 1.111(b).  The claim merely sets forth “a surface that extends radially around a center axis of the magnetic disk.”  This feature is taught by Cheng et al. (US 7,440,234) as detailed in paragraph 6, supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688